             Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 1 of 11




 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    FRUCI & ASSOCIATES, PS, for itself and            CASE NO. C20-864 RSM
      on behalf of a class of similarly situated
 9    businesses and individuals,                       ORDER ON PENDING MOTIONS

10                   Plaintiff,

11           v.

12    A10 CAPITAL LLC, et al.,

13                   Defendants.

14

15                                    I.       INTRODUCTION

16          This matter is before the Court on motions to dismiss filed by the defendants that have

17   appeared in this action. Dkts. #14, #64, and #66. The case presents the Court with a novel legal

18   claim arising out of the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”)

19   and the Paycheck Protection Program (“PPP”) that it created. Plaintiff asserts that it acted as an

20   agent for loan applicants seeking loans from defendant banks under the PPP and that it is

21   therefore entitled to “agent fees” that the banks have not paid. To date, at least ten courts have

22   dismissed claims similar to Plaintiff’s after finding them insufficiently plead or lacking an

23   adequate legal basis. Having considered the motions, the Court finds that Plaintiff’s Amended

24   Class Action Complaint is not adequately plead and dismisses the action with leave to amend.

     ORDER – 1
              Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 2 of 11




 1                                    II.       BACKGROUND1

 2       A. Section 7(a) Loans, the Paycheck Protection Program, and Agent Fees

 3          Our country was caught flat-footed in responding to the emerging COVID-19 pandemic,

 4   necessitating wide-spread closure of public spaces and choking our national economy to a trickle.

 5   In an effort to shield some people from the immediate impacts of the economic upheaval,

 6   Congress passed the Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136, 134

 7   Stat. 281 (“CARES Act”). Relevant here, the CARES Act created the Paycheck Protection

 8   Program (“PPP”) “to provide American small businesses with eight weeks of cash-flow

 9   assistance.” Dkt. #5 at ¶ 25. These loans were backed by the Small Business Administration

10   (“SBA”) and by $349 billion allocated by Congress. Id. Further, to assure the loans were

11   distributed quickly, Congress temporarily added a new “loan product” to those offered by SBA

12   and “streamlin[ed] the requirements of the regular 7(a) loan program.” Business Loan Program

13   Temporary Changes; Paycheck Protection Program, 85 FED. REG. 20811-01, 20811–12 (April

14   15, 2020) (to be codified at 13 C.F.R. pt. 120) (“SBA Rule”).

15          Under most SBA loan programs borrowers can submit loan applications to qualified

16   lenders or to SBA directly. 13 C.F.R. § 120.190. Borrowers can seek the assistance of “agents”2

17   in preparing application materials and navigating the loan process. See id. at § 103.2(a) (no agent

18   is required to deal with SBA directly). Where an applicant works with an agent, regulations

19   govern the agent’s compensation. See id. at § 103.5. If the borrower will compensate the agent,

20   the regulations require a “compensation agreement” and caps allowable fees according to the

21
     1
      Throughout, the Court cites to the docket and page numbers applied by the Court’s CM/ECF
22
     system. Where appropriate, the Court cites to numbered paragraphs or page and line numbers.
23   2
      By regulation, an “agent” is an “authorized representative, including an attorney, accountant,
     consultant, packager, lender service provider, or any other individual or entity representing an
24
     Applicant or Participant by conducting business with SBA.” 13 C.F.R. § 103.1.

     ORDER – 2
              Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 3 of 11




 1   amount of the loan. Id. at § 103.5(a)–(b). Where an agent is compensated by the lender, they

 2   “must enter into a written agreement with each lender for whom it acts in that capacity” and

 3   “compensation may not be charged to a” borrower. Id. at § 103.5(c). In either situation, SBA

 4   requires submission of SBA Form 159: Fee Disclosure and Compensation Agreement. Dkt. #15-

 5   1 at 2 (Form 159 requiring that it “be completed and signed by the SBA Lender and the Applicant

 6   whenever an Agent is paid by either the Applicant or the SBA Lender in connection with the

 7   SBA loan application”) (available at: www.sba.gov/document/sbaform159feedisclosure-

 8   compensationagreement).

 9          Loans under the PPP are not entirely different as they are guaranteed by SBA “under the

10   same terms, conditions, and processes” as other 7(a) SBA loans, unless “otherwise provided” by

11   the CARES Act. 15 U.S.C. § 636(a)(36)(B). To disperse money more rapidly, lenders are the

12   primary point of contact for PPP loans. In order to attract an adequate number of participating

13   lenders, the PPP provides for guaranteed lender fees based on the amount of the loan funded:

14          (i) IN GENERAL.—The Administrator shall reimburse a lender authorized to
                make a covered loan at a rate, based on the balance of the financing
15              outstanding at the time of disbursement of the covered loan, of—

16              (I) 5 percent for loans of not more than $350,000;

17              (II) 3 percent for loans of more than $350,000 and less than $2,000,000; and

18              (III) 1 percent for loans of not less than $2,000,000.

19   Id. at § 636(a)(36)(P). As for agents, the PPP provides that “[a]n agent that assists an eligible

20   recipient to prepare an application for a covered loan may not collect a fee in excess of the limits

21   established by the Administrator.” Interim rules established by SBA further address agent fees:

22          c. Who pays the fee to an agent who assists a borrower?

23          Agent fees will be paid by the lender out of the fees the lender receives from SBA.
            Agents may not collect fees from the borrower or be paid out of the PPP loan
24          proceeds. The total amount that an agent may collect from the lender for assistance

     ORDER – 3
              Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 4 of 11




 1          in preparing an application for a PPP loan (including referral to the lender) may
            not exceed:
 2
            i. One (1) percent for loans of not more than $350,000;
 3
            ii. 0.50 percent for loans of more than $350,000 and less than $2 million; and
 4
            iii. 0.25 percent for loans of at least $2 million.
 5
            The Act authorizes the Administrator to establish limits on agent fees. The
 6          Administrator, in consultation with the Secretary [of Treasury], determined that
            the agent fee limits set forth above are reasonable based upon the application
 7          requirements and the fees that lenders receive for making PPP loans.

 8   SBA Rule, 85 FED. REG. at 20816 (bold typeface in original). Due, again, to the necessity of

 9   dispersing money rapidly, “[t]he program requirements of the PPP identified in this rule

10   temporarily supersede any conflicting Loan Program Requirement (as defined in [13 C.F.R.

11   § 120.10]).” Id. at 20812.

12       B. Plaintiff’s Action

13          Plaintiff initiated this action against eleven defendant banks which acted as lenders3 under

14   the PPP for agent fees defendants allegedly owed Plaintiff. Plaintiff did not lodge separate

15   allegations as to each defendant. Rather, in the parts most relevant to this motion, Plaintiff makes

16   allegations, based on its “information and belief,” against all of the defendants:

17          36. Based on information and belief, Defendants funded PPP loans for Borrowers
                represented by Plaintiff and the proposed Class, received their Lender Fees
18              from the Federal Government, and failed to pay the Agent Fees earned by the
                Plaintiff and proposed Class out of the Lender Fees received.
19
            37. Defendants have either failed and refused to pay, or are willing to pay only a
20              partial percentage of, the monies owed in Agent Fees to Plaintiff and the
                proposed Class, thus retaining for themselves all of the statutory fees allotted
21
     3
       The action was brought against A10 Capital LLC, First Interstate Bank, Keybank N.A.,
22
     Mountain West Bank, Numerica Credit Union, Sound Community Bank, State Bank Northwest,
     U.S. Bank N.A., Washington Trust Bank, Wells Fargo Bank N.A., and Wheatland Bank, Inc.
23
     Dkt. #5 at 1. Plaintiff has since dismissed its claims against Wheatland Bank, Inc. and A10
     Capital LLC. Dkts. #12 and #62. Defendants Numerica Credit Union and State Bank Northwest
24
     have not appeared in this action.

     ORDER – 4
              Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 5 of 11




 1              by the Government for Agents as part of the PPP despite the work performed
                by the Agents in assisting the Borrowers in securing their PPP loans.
 2

 3   Dkt. #5 at ¶¶ 36–37.

 4                                     III.       DISCUSSION

 5      A. Plaintiff Does Not Adequately Establish Standing

 6          1. Legal Standard

 7          Pursuant to Article III of the U.S. Constitution, federal courts have limited jurisdiction to

 8   hear only live “cases” and “controversies.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 559

 9   (1992); U.S. CONST. art. III, § 2. Accordingly, “Article III standing is a necessary component of

10   subject matter jurisdiction.” In re Palmdale Hills Prop., LLC, 654 F.3d 868, 873 (9th Cir. 2011).

11   To satisfy the case-or-controversy requirement, “a plaintiff must show (1) it has suffered an

12   ‘injury in fact’ that is (a) concrete and particularized and (b) actual or imminent, not conjectural

13   or hypothetical; (2) the injury is fairly traceable to the challenged action of the defendant; and

14   (3) it is likely, as opposed to merely speculative, that the injury will be redressed by a favorable

15   decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180–81

16   (2000). When a plaintiff lacks standing, dismissal under Federal Rule of Civil Procedure 12(b)(1)

17   is appropriate. See Maya v. Centex Corp., 658 F.3d 1060, 1067 (9th Cir. 2011); Walsh v.

18   Microsoft Corp., 63 F. Supp. 3d 1312, 1317–18 (W.D. Wash. 2014).

19          A motion to dismiss under Rule 12(b)(1) can attack the factual allegations establishing

20   standing or can attack plaintiff’s standing facially. Leite v. Crane Co., 749 F.3d 1117, 1121 (9th

21   Cir. 2014). “The district court resolves a facial attack as it would a motion to dismiss under Rule

22   12(b)(6): Accepting the plaintiff’s allegations as true and drawing all reasonable inferences in

23   the plaintiff’s favor, the court determines whether the allegations are sufficient as a legal matter

24   to invoke the court’s jurisdiction.” Id. at 1121 (citing Pride v. Correa, 719 F.3d 1130, 1133 (9th

     ORDER – 5
                Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 6 of 11




 1   Cir. 2013)). At the pleading stage, a plaintiff need not satisfy Iqbal/Twombly’s plausibility

 2   standard,4 but “must ‘clearly . . . allege facts demonstrating’ each element” of standing. Spokeo,

 3   Inc. v. Robins, ___ U.S. ___, 136 S. Ct. 1540, 1547 (2016) (citing Warth v. Seldin, 422 U.S. 490,

 4   518 (1975)). As such, the inquiry does not touch directly on the merits of plaintiff’s case. See

 5   Maya, 658 F.3d at 1068 (contrasting with consideration of a Rule 12(b)(6) motion which

 6   “necessarily assesses the merits of plaintiff’s case”).

 7             2. Plaintiff’s Allegations Are Insufficient

 8             Even under the more liberal standards of the standing inquiry, Plaintiff fails to establish

 9   standing in this matter. The Court concludes that Plaintiff has adequately alleged an injury in

10   fact as Plaintiff has alleged that defendant banks have not paid it funds that it is entitled to. See

11   Dkt. #5 at ¶ 37 (defendant banks “failed or refused to pay” and unlawfully retained agent’s fees).

12   These simple allegations are sufficient. See Van v. LLR, Inc., 962 F.3d 1160 (9th Cir. 2020)

13   (“district court erred by concluding that $3.76 is ‘too little to support Article III standing’” and

14   gathering cases finding adequate financial losses).

15             Plaintiff cannot, however, establish causation and redressability. Plaintiff establishes that

16   PPP agents were to be paid, if at all, from the lender fees paid lending banks. SBA Rule, 85 FED.

17   REG. at 20816 (“Agent fees will be paid by the lender out of the fees the lender receives from

18   SBA.”). In this regard, Plaintiff alleges that, “[b]ased on information and belief, Defendants

19   funded PPP loans for Borrowers represented by Plaintiff . . ., received their Lender Fees from the

20   Federal Government,” and improperly retained funds owed to Plaintiff. Dkt. #5 at ¶ 36. But

21   Plaintiff’s allegations fail to establish that it represented applicants receiving PPP loans or that

22   those applicants obtained funding from the defendant banks. As such, Plaintiff’s allegations do

23

24   4
         See Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).

     ORDER – 6
                 Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 7 of 11




 1   not establish whether these defendants—or other lenders—have caused Plaintiff’s alleged

 2   injuries.

 3           Defendant banks also object that Plaintiff’s allegations are based upon its “information

 4   and belief.” There is nothing inherently objectionable to pleading on information and belief and

 5   doing so is often necessary “where facts are peculiarly within the possession and control of the

 6   defendant or where the belief is based on factual information that” gives rise to an inference of

 7   plausibility. Soo Park v. Thompson, 851 F.3d 910, 928 (9th Cir. 2017) (citing Arista Records,

 8   LLC v. Does 3, 604 F.3d 110, 120 (2d Cir. 2010); Concha v. London, 62 F.3d 1493, 1503 (9th

 9   Cir. 1995)). But that is not the case here, as Plaintiff presumably has access to necessary facts

10   or at least to contextual facts that could lend further support to its “information and belief”

11   claims.5 Yet, as two of the defendant banks note, Plaintiff has “sued eleven financial institutions

12   to demand payment for work Plaintiff does not identify, for clients it does not name, taken out of

13   fees Plaintiff does not allege Defendants have received, under an agreement that does not exist.”

14   Dkt. #14 at 6. The Court agrees that Plaintiff has failed to sufficiently allege that its injuries are

15   fairly traceable to the actions of any defendant bank.

16           Lastly, Plaintiff’s failure to adequately establish causation dooms its arguments for

17   redressability. Even if Plaintiff proves its legal claims, it does not establish that it has brought

18   the proper lenders before the Court such that Plaintiff’s injuries can be redressed. As Plaintiff’s

19   Amended Class Action Complaint fails to allege facts giving rise to standing, it must be

20   dismissed. Accord Am. Video Duplicating Inc. v. Citigroup Inc., Case No. 2:20-cv-03815-ODW

21   (AGRx), 2020 WL 6712232, at *3 (C.D. Cal. Nov. 16, 2020) (similarly concluding that plaintiff

22
     5
       The Court also notes that Plaintiff does not argue that it lacked access to facts needed to more
23
     specifically plead its claims. Plaintiff’s counsel, of course, is the one that certified to the Court
     that “an inquiry reasonable under the circumstances” yielded evidentiary support for the factual
24
     contentions. See FED. R. CIV. P. 11(b).

     ORDER – 7
              Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 8 of 11




 1   lacked standing where only conclusory statements linked defendants with plaintiff’s alleged

 2   injuries).

 3       B. Plaintiff Also Fails to State a Claim Upon Which Relief Can Be Granted

 4           Having failed to establish standing, Plaintiffs Amended Class Action Complaint also fails

 5   under Federal Rule of Civil Procedure 12(b)(6)’s plausibility standard. Dismissal under Federal

 6   Rule of Civil Procedure 12(b)(6) “can be based on the lack of a cognizable legal theory or the

 7   absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police

 8   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990); see also FED. R. CIV. P. 8(a)(2). Accordingly, “a

 9   complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

10   is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

11   Twombly, 550 U.S. 544, 570 (2007)). This requirement is met when the plaintiff “pleads factual

12   content that allows the court to draw the reasonable inference that the defendant is liable for the

13   misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). “The plausibility standard is not

14   akin to a probability requirement, but it asks for more than a sheer possibility that a defendant

15   has acted unlawfully. . . . Where a complaint pleads facts that are merely consistent with a

16   defendant’s liability, it stops short of the line between possibility and plausibility of entitlement

17   to relief.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556, 557). Absent facial

18   plausibility, a plaintiff’s claims must be dismissed.

19           Plaintiff has failed to make factual allegations supporting the plausibility of its alleged

20   claims. As noted above, Plaintiff’s Amended Complaint omits, other than in conclusory fashion,

21   allegations specific to any defendant and provides no indication of the number of clients it

22   assisted with PPP loans, whether its clients obtained loans from defendant banks, the amount of

23   the loans obtained, the amount of fees defendants owe it, or whether it has sought those fees from

24   defendant banks. Plaintiff’s Amended Class Action Complaint establishes the possibility that

     ORDER – 8
              Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 9 of 11




 1   defendant banks may be liable to Plaintiff, but lacks allegations establishing why defendant

 2   banks’ liability is plausible.6

 3           Having found that Plaintiff has not adequately alleged that defendant banks are

 4   responsible for its alleged harms, the Court does not consider Plaintiff’s additional legal claims7

 5   separately. Those claims fail on account of the same inadequate pleading.

 6       C. Mountain West’s Motion

 7           In addition to joining a motion to dismiss, Defendant Mountain West Bank files a separate

 8   motion seeking dismissal on the basis that Plaintiff’s claims are not ripe. Dkt. #66. However,

 9   Defendant Mountain West Bank indicates that “[t]he Court need not reach this motion unless it

10   denies the” defendants’ motion to dismiss. Id. at 1. As the Court grants the defendants’ motion

11   to dismiss, the Court denies Defendant Mountain West Bank’s motion as moot.

12

13

14
     6
        Because the Court finds the allegations of Plaintiff’s Amended Class Action Complaint
15
     insufficient, the Court does not reach the underlying question of whether Plaintiff’s legal claim
     is cognizable. The Court does note, however, that the several U.S. District Courts to consider
16
     claims similar to Plaintiff’s have concluded that such claims are not actionable. See Sport &
     Wheat, CPA, PA v. ServisFirst Bank, Inc., 2020 WL 4882416 (N.D. Fla. Aug. 17, 2020) (Dkt.
17
     #57); Johnson v. JPMorgan Chase Bank, N.A., 2020 WL 5608683 (S.D.N.Y. Sept. 21, 2020)
     (Dkt. #75); Steven L. Steward & Associates, P.A. v. Truist Bank, 2020 WL 5939150 (M.D. Fla.
18
     Oct. 6, 2020) (Dkt. #79); Leigh King Norton & Underwood, LLC v. Regions Financial Corp.,
     2020 WL 6273739 (N.D. Ala. Oct. 26, 2020) (Dkt. #84); American Video Duplicating, Inc. v.
19
     Citigroup Inc., 2020 WL 6712232 (C.D. Cal. Nov. 16, 2020) (Dkt. #84); American Video
     Duplicating, Inc. v. City National Bank, 2020 WL 6882735 (C.D. Cal. Nov. 20, 2020) (Dkt. #85);
20
     Lopez v. Bank of America, N.A., 2020 WL 7136254 (N.D. Cal. Dec. 4, 2020) (Dkt. #86); Radix
     Law PLC v. Silicon Valley Bank, 2020 WL 7388488 (D. Ariz. Dec. 16, 2020) (Dkt. #90); Brunner
21
     Accounting Group v. SVB Financial Group et al., No. 2:20-cv-04235-GW-E (N.D. Cal. Dec. 17,
     2020) (Dkt. #90). See also Juan Antonio Sanchez, PC v. Bank of S. Tex., 2020 WL 6060868 (S.D.
22
     Tex. Oct. 14, 2020).
23   7
      In all, Plaintiff states claims for declaratory relief, tortious interference with economic relations,
     unjust enrichment, conversion, and violation of Washington’s Consumer Protection Act. Dkt.
24
     #5 at ¶¶ 59–114.

     ORDER – 9
             Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 10 of 11




 1      D. Leave to Amend

 2          Where a complaint is dismissed for failure to state a claim, “leave to amend should be

 3   granted unless the court determines that the allegation of other facts consistent with the

 4   challenged pleading could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well

 5   Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986). Here, Plaintiff has amended its complaint

 6   once as a matter of right. See Dkts. #1 and #5. Plaintiff has requested that if the Court dismiss

 7   the action “in full or in part” that it be granted “leave to amend to file a second amended

 8   Complaint. Dkt. #46 at 29. The Court finds that Plaintiff may be able to allege additional facts,

 9   consistent with the challenged pleading, which could survive dismissal. Accordingly, the Court

10   grants Plaintiff leave to amend.

11                                      IV.     CONCLUSION

12          Having reviewed defendants’ motions to dismiss, the briefing of the parties, the

13   supplemental authorities, and the remainder of the record, the Court hereby finds and ORDERS:

14      1. Sound Community Bank and Washington Trust Bank’s Motion to Dismiss Amended

15          Complaint for Failure to State a Claim Under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) (Dkt.

16          #14) is GRANTED.

17      2. Defendants’ Motion to Dismiss Amended Complaint (Dkt. #64) is GRANTED.

18      3. Defendant Mountain West Bank’s Motion to Dismiss Amended Complaint Under FRCP

19          12(b)(1) (Dkt. #66) is DENIED as moot.

20      4. Plaintiff is GRANTED leave to amend. Within thirty (30) days of the date of this order,

21          Plaintiff may file an amended complaint curing the deficiencies identified above.

22

23

24

     ORDER – 10
          Case 2:20-cv-00864-RSM Document 91 Filed 12/29/20 Page 11 of 11




 1        Dated this 29th day of December, 2020.

 2

 3

 4                                            A
                                              RICARDO S. MARTINEZ
 5                                            CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 11
